969 A.2d 1176 (2009)
In re ESTATE OF Ronald SLOMSKI, a/k/a Ronald J. Slomski, Deceased.
Jennifer Smith and Jacilyn Snyder
v.
The Thermoclad Company, Rita Slomksi, Ronalee Curtis, and Randall Slomski.
Petition of Rita Slomski, Ronalee Curtis and Randall Slomski.
Nos. 498 WAL 2008, 499 WAL 2008.
Supreme Court of Pennsylvania.
March 31, 2009.

ORDER
PER CURIAM.
AND NOW, this 31st day of March, 2009, the Petition for Allowance of Appeal is hereby GRANTED. The issue is:
Whether the "all powers" language in 20 Pa.C.S. § 5603(q) includes the power of the agent to change the beneficiary designation of a qualified retirement plan owned by the principal.